





Exhibit 10.1




EMPLOYMENT CONTRACT (effective January 1, 2003)




BETWEEN:




Mr. Randy L. Denecky, of the City of Calgary, in the Province of Alberta
(hereinafter called “the Executive”)




–and –




Canada Southern Petroleum Ltd., a body corporate (hereinafter called “the
Corporation”)




WHEREAS the Executive has been employed with the Corporation as Chief Financial
Officer pursuant to the provisions of an agreement dated November 1, 2001 (as
subsequently amended), the terms of which the Corporation and the Executive wish
to amend by this Agreement;




AND WHEREAS the Executive has temporarily assumed the additional role of Acting
President of the Corporation since January 7, 2002;




AND WHEREAS the Board of Directors of the Corporation recognizes that the
Executive has been instrumental in the development of the Corporation and that
it is in the best interests of the Corporation to secure the future employment
of the Executive with the Corporation pursuant to the provisions of this
Agreement;




AND WHEREAS the Corporation and the Executive have agreed that the employment of
the Executive by the Corporation will be in accordance with the provisions of
this Agreement;




THEREFORE, for and in consideration of the sum of $10.00 now paid by each party
to the other party (the receipt and sufficiency of which is hereby acknowledged
by each of the parties hereto) and the mutual covenants and agreements
hereinafter contained, the parties hereto covenant and agree, each with the
other, as follows:




1.  EMPLOYMENT AND TERMS




1.1

The Corporation hereby employs the Executive and appoints him to be Chief
Financial Officer to supervise the Corporation’s business activities and
employees in all respects upon the terms and conditions herein provided, which
terms and conditions the Executive hereby accepts.  The Executive shall perform
such duties and exercise such powers commensurate with his office as are usually
and customarily conferred upon a person holding such office, subject always to
the reasonable direction of the Board of Directors of the Corporation.




1.2

For the purposes of this Agreement, the appointment and employment of the
Executive shall commence January 1, 2003 and shall continue for an initial term
expiring December 31, 2003 (herein call “the Term”) and thereafter from year to
year unless terminated by the Corporation or the Executive as hereinafter
provided, or amended by the Corporation and the Executive.




1.3

During the term of this Agreement, the performance of the Executive’s duties
under this agreement shall be based in the City of Calgary, in the Province of
Alberta and he shall not be required to relocate.




2.  REMUNERATION




2.1

During the term of this Agreement, the Corporation shall pay to the Executive an
annual base salary of $127,000 per annum as adjusted hereunder (the “Salary”),
payable bi-monthly.




2.2

The Executive shall be eligible to receive an annual bonus of up to 25% of the
base annual salary, at the sole discretion of the Compensation Committee of/or
the Board of Directors of the Corporation.




2.3

The Executive shall be reimbursed for all expenses reasonably and necessarily
incurred personally by him on behalf of the Corporation, provided that copies of
expenses are appropriately furnished in accordance with the Corporation's
reimbursement policy as established from time to time.




2.4

Effective on the commencement of employment by the Corporation, options were
granted to the Executive to acquire 45,000 common shares (at a strike price of
CDN$6.81 per share) vesting over 2.5 years as provided in the option grant
(unless accelerated vesting occurs pursuant to paragraph 6.3 or 8.4 below) of
the Corporation in accordance with the Corporation’s prevailing stock option
plan.




2.5

As part of the overall review of compensation as described under paragraph 2.6
of this agreement the Compensation Committee of/or the Board of Directors shall
conduct an annual review of the number of share options granted to the
Executive.




2.6

The Compensation Committee of/or the Board of Directors shall conduct an annual
review of the total compensation of the Executive to insure that the
compensation remains fair when compared to similar positions in the oil and gas
industry in Calgary, Canada.  Such a review does not constitute an agreement to
adjust any of the components of the compensation of the Executive.




3.  CORPORATION BENEFITS




3.1

The Corporation shall provide all benefits to the Executive in accordance with
the Corporation’s employee benefits plan from time to time.




3.2

The Corporation agrees to reimburse the Executive for annual professional dues
and related professional development courses.




3.3

The Corporation agrees to provide or reimburse the Executive for expenses
related to parking a vehicle at or near the corporate offices.




3.4

The Corporation shall pay the cost of membership, including initiation fees, in
such business and other clubs as are mutually agreed upon by the parties to be
in the business interests of the Corporation.




4.  VACATION




4.1

In each fiscal year of the Corporation the Executive shall be entitled to a
period of vacation of not less than four (4) weeks in any one year in addition
to all statutory holidays and such vacation may be taken in such manner and at
such time as the Executive shall reasonably determine with due regard for the
operating requirements of the Corporation.  The Executive may carry unused
vacation from any given year into the following year only.  Vacation carried
forward into a subsequent year must be used during that subsequent year, or, if
not used will be compensated to the Executive at his then prevailing base
monthly salary.




5.  TERMINATION FOR JUST CAUSE




5.1

The Corporation may terminate the employment of the Executive hereunder, by
written notice given to the Executive after the happening of any of the events
hereinafter set forth:




5.1.1

if the Executive resigns from the office of Chief Financial Officer of the
Corporation without the consent of the Corporation; or




5.1.2

if the Executive is at any time guilty of any other material breach or
non-observance of any material provisions of this Agreement or of his fiduciary
obligations to the Corporation; or




5.1.3

if the Executive is convicted of any criminal offence, or a civil offense
involving fraud or dishonesty; or




5.1.4

any other “cause” as determined in accordance with the Laws of Alberta.




5.2

In the event of the termination of the Executive’s employment pursuant to this
Paragraph, the Corporation shall pay to the Executive and/or his personal
representatives in such manner as he may direct:




5.2.1

his Salary, if unpaid, up to and including the effective date of termination,
and




5.2.2

the aggregate amount for vacation accrued, up to and including the effective
date of termination.




6.  TERMINATION AT THE CONVENIENCE OF THE CORPORATION




6.1

The Corporation may also terminate the employment of the Executive hereunder at
any time without cause, by prior written notice given to the Executive.




6.2

In the event of the termination of the Executive’s employment pursuant to
paragraph 6.1, the Corporation shall pay to the Executive:




6.2.1

an aggregate amount equal to his Salary, if unpaid, up to and including the
effective date of termination; and




6.2.2

the aggregate amount for vacation accrued, up to and including the effective
date of termination; and




6.2.3

an amount equal to twelve (12) times the Executive’s base monthly salary, plus
two (2) times the Executive’s base monthly salary (immediately preceding the
date of termination) for each completed and partially completed year of service
(beginning January 1, 2003), to an overall maximum of twenty-four (24) times the
Executive’s base monthly salary; and




6.2.4

an amount equal to the most recent annual bonus received by the Executive as
contemplated in paragraph 2.2; and




6.2.5

an amount equal to the present worth of all employee benefits as referred to in
paragraphs 3.1, 3.2, 3.3, and 3.4, which the Executive would have received or
which would have been available to the Executive for a period of twelve (12)
months plus two (2) months for each completed and partially completely year of
service (beginning January 1, 2003), to an overall maximum of twenty-four (24)
months from the effective date of termination; and




6.2.6

any outstanding amounts previously earned which remain unpaid in any incentive
compensation plan in which the Executive participates.




6.3

In the event of a termination pursuant to Paragraph 6.1 all of the Executive’s
previously unvested options shall vest.  Vested options under this clause would
be exercisable for a period of 90 days from the effective date of termination.




7.  TERMINATION BY EXECUTIVE




7.1

The Executive may terminate his appointment and employment upon ninety (90) days
prior written notice to that effect to the Corporation.




7.2

The Executive shall have the right to terminate this Agreement forthwith upon
the occurrence of any one or more of the following events:




7.2.1

if the Corporation becomes insolvent or adjudicated bankrupt; or




7.2.2

upon the commencement of proceedings for the dissolution of the Corporation; or




7.2.3

any serious breach or non-observance of the conditions of this Agreement by the
Corporation, which continues after the Corporation has been notified in writing
of and been given an adequate period of time to correct such breach or
non-observance; or




7.2.4

if there is any material reduction in the responsibilities or authority of the
Executive, whether or not the title of Chief Financial Officer is removed; or




7.2.5

if there is any change amounting to a reduction in reporting requirements for
the Executive such that he no longer reports to the Board of Directors, whether
or not the title of Chief Financial Officer is removed; or




7.2.6

in the event that the Corporation requests the Executive to relocate his
residence to a different city than Calgary, Alberta, and the Executive does not
agree to such relocation.




7.3

On notice of termination of this Agreement by the Executive as provided under
paragraph 7.1, the Corporation shall only be required to pay the Executive his
salary and benefits until the effective date of the termination and may either
require the Executive to continue to perform his duties or dismiss the Executive
at any time after delivery of the notice.




7.3.1

On notice of termination of the Agreement by the Executive as provided under
paragraphs 7.2.1 to 7.2.6 inclusive, the Corporation shall be required to pay
the Executive all amounts referred to in paragraphs 6.2.1 to 6.2.6 inclusive
within fifteen (15) days after the effective date of termination, and all of
Executive’s previously unvested options shall vest.  Vested options under this
clause would be exercisable for a period of 90 days from the effective date of
termination.




7.3.2

The total amounts due to the Executive shall be paid by the Corporation in a
lump sum, and not in the form of salary continuance.




8.  TERMINATION BY REASON OF REORGANIZATION OR CHANGE OF CONTROL




8.1

For purposes of this Agreement the Corporation shall be deemed, at the sole
election of the Executive pursuant to this paragraph 8.1, to have given to the
Executive written notice of termination without cause (whether or not any
written notice of termination is in fact given) if any change of control as
defined in 8.2 below (“Change of Control”) occurs with respect to the
Corporation.  In the event of such Change of Control, the Executive may exercise
his election by giving notice in writing to the Corporation.  Such notice may be
given by the Executive to the Corporation at any time during the period that (i)
begins on the effective date of any Change of Control that occurs during the
term of this agreement and (ii) ends 365 calendar days thereafter.  Following a
Change of Control during the term of this agreement, subsequent failure of the
Corporation to renew this agreement with Executive shall eliminate neither
Executive’s right to give notice under this provision at any time during the 365
day following the date of Change of Control nor Corporation’s consequent
obligation to compensate Executive as provided in Paragraphs 8.1.2 and 8.5
below.




8.1.1

Paragraph 8.1 will not apply if prior to the effective date of a Change of
Control the Executive has given notice of termination under paragraph 7.1 or the
Executive terminates this agreement pursuant to paragraph 7.2.1 to 7.2.6
inclusive.




8.1.2

In the event that Executive gives notice to the Corporation as provided in 8.1
above, Corporation may require use of Executive’s services as defined in 1.1
above for up to 90 calendar days beyond the date of notice from the Executive,
provided that, compensation for Executive’s services during this period must be
agreeable to the Executive.  Compensation during this period of up to 90
calendar days shall be in addition to all compensation owed to Executive as
provided in Paragraph 8.5 and its subparagraphs below.




8.2

For purposes of the Agreement, “Change of Control” means and includes any of the
following:




8.2.1

the acquisition by any person or corporation, or any persons or corporations
acting jointly or in concert, whether directly or indirectly, of voting
securities of the Corporation which, together with all other voting securities
of the Corporation held by such persons or corporations, constitutes, in the
aggregate, more than 30% of all outstanding voting securities of the
Corporation; or




8.2.2

an amalgamation, merger, arrangement, or other form of business combination of
the Corporation with another corporation which results in the holders of the
voting securities of that other corporation holding, in aggregate, 30% or more
of all outstanding voting securities of the Corporation resulting from the
business combination; or




8.2.3

the sale, lease or exchange of all or substantially all of the assets of the
Corporation, provided that any sale or exchange of the Corporation’s interest in
the Kotaneelee field shall not be deemed to be a sale or exchange of
substantially all of the assets, so long as the Corporation continues to be
involved in the business of oil and gas; or




8.2.4

individuals who are members of the Board of Directors of the Corporation
immediately prior to a meeting of the Shareholders of the Corporation involving
a contest for the election of directors shall not constitute a majority of the
Board of Directors following that election.




8.3

In the event of the termination of the Executive’s employment pursuant to
paragraph 8.1 above, the Corporation shall pay to the executive, within fifteen
(15) days after the effective date of the termination, all entitlements as
described under paragraph 8.5 and all of its subparagraphs below.




8.4

In an event of a Change of Control as provided in 8.1 and 8.2 above, all the
Executive’s previously unvested options shall vest. Vested options under this
clause shall be exercisable for a period of 90 days from the effective date of
termination.




8.5

In the event of termination of the Executive pursuant to Paragraph 8.1 above,
the Corporation shall pay to the Executive:




8.5.1

an aggregate amount equal to his Salary, if unpaid, up to and including the
effective time of termination; and




8.5.2

the aggregate amount for vacation accrued, up to and including the effective
time of termination; and




8.5.3

an amount equal to twelve (12) times the Executive’s base monthly salary, plus
two (2) times the Executive’s base monthly salary (immediately preceding the
date of termination) for each completed and partially completed year of service
(beginning January 1, 2003), to an overall maximum of twenty-four (24) times the
Executive’s base monthly salary; and




8.5.4

an amount at the discretion of the Executive equal to either:




8.5.4.1

the most recent annual bonus received by the Executive as contemplated in
paragraph 2.2, or




8.5.4.2

the most recent annual bonus received by the Executive as contemplated in
paragraph 2.2 prior to a Change of Control; and




8.5.5

the present worth of all employee benefits as referred to in paragraphs 3.1,
3.2, 3.3, and 3.4, which the Executive would have received or which would have
been available to the Executive for a period of twelve (12) months plus two (2)
months for each completed and partially completely year of service (beginning
January 1, 2003), to an overall maximum of twenty-four (24) months from the
effective date of termination; and




8.5.6

any outstanding amounts previously earned which remain unpaid in any incentive
plan in which the Executive participates




8.5.7

The total amounts due to the Executive under this paragraph and its
subparagraphs shall be paid by the Corporation in a lump sum, and not in the
form of salary continuance.




9.  PROHIBITIONS AGAINST ASSIGNMENT




9.1

The Executive shall not be at liberty to assign or delegate to others this
agreement or any of its functions and duties hereunder (other than duties and
functions customarily and necessarily delegated to others under the normal
course of business) without first receiving the written consent of the Board of
Directors of the Corporation.




10.  DUTIES AND INDEMNIFICATION




10.1

The Executive shall, during the Terms of this Agreement, devote the whole of his
time and attention to the business of the Corporation and shall adhere to all
conflict of interest and other policies of the Corporation in effect from time
to time.




10.2

The Executive may, from time to time, serve as a member of the board of
directors of other non-related companies and organizations, provided the
Executive first receives the approval of the Board of Directors of the
Corporation.




10.3

The Corporation agrees to indemnify the Executive to the maximum extent
permitted under the Alberta Business Corporations Act against any and all
liabilities arising out of or in the course of his acting as Chief Financial
Officer (or any other position) of the Corporation or any of its subsidiaries
which are incurred by him or imposed upon him by operations of law (the
Indemnified Liabilities).  If the Alberta Business Corporations Act should be
amended so as to be silent on the extent to which Corporations can indemnify
Officers, the Corporation shall indemnify the Executive against all Indemnified
Liabilities except:




a)

liability for gross negligence or fraud or other acts of willful misfeasance;
and,

b)

any liability the assumption of which by the Corporation is prohibited by law.




10.4

The Corporation agrees to reimburse all of the Executive’s legal and arbitration
fees and disbursements, on a solicitor and own client basis, expended to enforce
the terms of this agreement.




11.  ARBITRATION




11.1

Any dispute or difference arising between the parties hereto as to the
construction of this Agreement or the rights, duties or obligations of either
party hereunder or any matter arising out of or concerning the Executive’s
employment or salary hereunder payable to the Executive shall be submitted to
arbitration in the City of Calgary and settled by the award of three arbitrators
or a majority of them.  One arbitrator shall be named by the Corporation, one by
the Executive and a third by the first two arbitrators.  Either the Corporation
or the Executive may submit a dispute or matter of difference to arbitration by
appointing the first arbitrator and serving the other party with a notice
thereof along with a notice to appoint the second arbitrator.  If either party
shall neglect or refuse or fail for any reason to name his/its arbitrator or to
proceed with the said arbitration, the arbitrator named by the other party shall
proceed to decide the issue on his/her own.  Any arbitration award shall be
final and enforceable by legal action in any jurisdiction where the defaulting
Corporation has assets.  The Arbitration Act, R.S.A. 2000, as amended from time
to time shall govern any arbitration.




12.  ADDITIONAL PROVISION




12.1

Except as herein set out the provisions of agreement between the parties dated
November 1, 2001 (as amended) shall continue to be in full force and effect.




13.  GOVERNING LAW




13.1

This Agreement shall be construed and enforced in accordance with, and the laws
of the Province of Alberta hereto shall govern rights of the parties.  Each of
the parties hereto hereby irrevocably attorns to the jurisdiction of the courts
of the Province of Alberta.




14.  NOTICES




14.1

All notices as required hereunder shall be provided by registered mail to the
parties hereto at the addresses as follows:




To the Corporation:

Canada Southern Petroleum Ltd.

Suite 250, 706 – 7th Avenue SW

Calgary, Alberta, T2P 0Z1




Or at its Registered office as may be shown from time to time on the records of
the Registrar of Companies for the Province of Nova Scotia.




To the Executive:

Randy L. Denecky

c/o Canada Southern Petroleum Ltd.

Suite 250, 706 – 7th Avenue SW

Calgary, Alberta, T2P 0Z1




Any notice, direction or other instrument aforesaid shall, if delivered, be
deemed to have been given and received on the day on which it was so delivered,
and if not a business day, then on the business day next following the day of
delivery, and if mailed (except in the case of an active or threatened regional
or national mail strike), be deemed to have been given and received on the third
day following the day on which it was so mailed, and, if sent by telegram,
telex, telecommunication or other similar form of communication, be deemed to
have been given and received on the second business day following the day it was
sent.




If for any reason, the method for giving notice selected by a party is
impractical, that party shall be obliged to select an alternate method of giving
notice.




Either party may change its address for notice in the aforesaid manner.




15. HEADINGS




15.1

The headings in this Agreement are inserted for convenience of reference only
and shall not affect the construction or interpretation of this agreement.




16.  ENTIRE AGREEMENT




16.1

This agreement and everything herein contained shall enure to the benefit of and
be finding upon the parties hereto together with their personal representatives,
successors and permitted assigned.











IN WITNESS WHEREOF the Corporation has caused its corporate seal to be hereunto
affixed attested by the hands of its proper officers duly authorized in that
behalf and the Executive has hereunto set his hand and seal the 12th day of
September, 2003







SIGNED, SEALED & DELIVERED

in the presence of:







/s/ Gordon Thompson



/s/ Randy L. Denecky






Witness

Mr. Randy L. Denecky







Canada Southern Petroleum Ltd.




Per: /s/ Richard C. McGinity




Richard C. McGinity

Chairman of the Board of Directors








